
	
		II
		Calendar No. 635
		111th CONGRESS
		2d Session
		S. 2989
		[Report No. 111–343]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2010
			Ms. Landrieu (for
			 herself, Ms. Snowe,
			 Mrs. Shaheen, Mr. Feingold, Ms.
			 Klobuchar, Mr. Merkley,
			 Mr. Specter, Mr. Burris, Ms.
			 Stabenow, Ms. Cantwell, and
			 Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		
			September 29, 2010
			Reported by Ms.
			 Landrieu, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To improve the Small Business Act, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Contracting
			 Revitalization Act of 2010.
		2.Table of contentsThe table of contents for this Act is as
			 follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Contract
				bundling
				Sec. 101. Leadership and
				oversight.
				Sec. 102. Consolidation of contract
				requirements.
				Sec. 103. Small business teams pilot
				program.
				TITLE II—Subcontracting
				integrity
				Sec. 201. GAO recommendations on
				subcontracting misrepresentations.
				Sec. 202. Small business subcontracting
				improvements.
				TITLE III—Acquisition
				process
				Sec. 301. Reservation of prime contract
				awards for small businesses.
				Sec. 302. Micro-purchase
				guidelines.
				Sec. 303. Agency
				accountability.
				Sec. 304. Payment of
				subcontractors.
				Sec. 305. Repeal of Small Business
				Competitiveness Demonstration Program.
				TITLE IV—Small business
				size and status integrity
				Sec. 401. Policy and
				presumptions.
				Sec. 402. Annual
				certification.
				Sec. 403. Training for contracting and
				enforcement personnel.
				Sec. 404. Updated size
				standards.
				Sec. 405. Study and report on the
				mentor-protege program.
			
		3.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively; and
			(2)the term small business
			 concern has the meaning given that term under section 3 of the Small
			 Business Act (15 U.S.C. 632).
			IContract bundling
			101.Leadership and oversight
				(a)In generalSection 15 of the Small Business Act (15
			 U.S.C. 644) is amended by adding at the end the following:
					
						(q)Bundling Accountability Measures
							(1)Teaming requirementsEach Federal agency shall include in each
				solicitation for any contract award above the substantial bundling threshold of
				the Federal agency a provision soliciting bids by teams and joint ventures of
				small business concerns.
							(2)Agency Policies on Reduction of Contract
				BundlingThe head of each
				Federal agency shall—
								(A)not later than 180 days after the date of
				enactment of this subsection, publish on the website of the Federal agency the
				policy of the Federal agency regarding contracting bundling and consolidation,
				including regarding the solicitation of teaming and joint ventures under
				paragraph (1); and
								(B)not later than 30 days after the date on
				which the head of the Federal agency submits data certifications to the
				Administrator for Federal Procurement Policy, publish on the website of the
				Federal agency a list and rationale for any bundled contract for which the
				Federal agency solicited bids or that was awarded by the Federal agency.
								(3)ReportingNot later than 90 days after the date of
				enactment of this subsection, and every 3 years thereafter, the Director of
				Small and Disadvantaged Business Utilization for each Federal agency shall
				submit to the Committee on Small Business and Entrepreneurship of the Senate
				and the Committee on Small Business of the House of Representatives a report
				regarding procurement center representatives and commercial market
				representatives, which shall—
								(A)identify each area for which the Federal
				agency has assigned a procurement center representative or a commercial market
				representative;
								(B)explain why the Federal agency selected the
				areas identified under subparagraph (A); and
								(C)describe the activities performed by
				procurement center representatives and commercial market
				representatives.
								.
				(b)Technical correctionSection 15(g) of the Small Business Act (15
			 U.S.C. 644(g)) is amended by striking Administrator of the Office of
			 Federal Procurement Policy each place it appears and inserting
			 Administrator for Federal Procurement Policy.
				(c)Report
					(1)In generalNot later than 180 days after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report regarding the procurement center representative
			 program of the Administration.
					(2)ContentsThe report submitted under paragraph (1)
			 shall—
						(A)address ways to improve the effectiveness
			 of the procurement center representative program in helping small business
			 concerns obtain Federal contracts;
						(B)evaluate the effectiveness of procurement
			 center representatives and commercial marketing representatives; and
						(C)include recommendations, if any, on how to
			 improve the procurement center representative program.
						(d)Electronic procurement center
			 representativeNot later than
			 180 days after the date of enactment of this Act, the Administrator shall
			 implement an electronic procurement center representative program.
				102.Consolidation of contract
			 requirementsThe Small
			 Business Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section 44 as section 45;
			 and
				(2)by inserting after section 43 the
			 following:
					
						44.Consolidation of contract
				requirements
							(a)DefinitionsIn this section—
								(1)the term Chief Acquisition
				Officer means the employee of a Federal agency designated as the Chief
				Acquisition Officer for the Federal agency under section 16(a) of the Office of
				Federal Procurement Policy Act (41 U.S.C. 414(a));
								(2)the term consolidation of contract
				requirements, with respect to contract requirements of a Federal agency,
				means a use of a solicitation to obtain offers for a single contract or a
				multiple award contract to satisfy 2 or more requirements of the Federal agency
				for goods or services that have been, are being, or will be provided to, or
				will be performed for or would typically be performed for, the Federal agency
				under 2 or more separate contracts lower in cost than the total cost of the
				contract for which the offers are solicited;
								(3)the term Federal agency does
				not include the Department of Defense or any agency of the Department of
				Defense;
								(4)the term multiple award
				contract means—
									(A)a multiple award task order contract or
				delivery order contract that is entered into under the authority of sections
				303H through 303K of the Federal Property and Administrative Services Act of
				1949 (41 U.S.C. 253h through 253k); and
									(B)any other indefinite delivery, indefinite
				quantity contract that is entered into by the head of a Federal agency with 2
				or more sources pursuant to the same solicitation; and
									(5)the term senior procurement
				executive means an official designated under section 16(c) of the Office
				of Federal Procurement Policy Act (41 U.S.C. 414(c)) as the senior procurement
				executive for a Federal agency.
								(b)PolicyThe head of each Federal agency shall
				ensure that the decisions made by the Federal agency regarding consolidation of
				contract requirements of the Federal agency are made with a view to providing
				small business concerns with appropriate opportunities to participate as prime
				contractors and subcontractors in the procurements of the Federal
				agency.
							(c)Limitation on use of acquisition strategies
				involving consolidation
								(1)In generalThe head of a Federal agency may not carry
				out an acquisition strategy that includes a consolidation of contract
				requirements of the Federal agency with a total value of more than $2,000,000,
				unless the senior procurement executive or Chief Acquisition Officer for the
				Federal agency, before carrying out the acquisition strategy—
									(A)conducts market research;
									(B)identifies any alternative contracting
				approaches that would involve a lesser degree of consolidation of contract
				requirements; and
									(C)determines that the consolidation of
				contract requirements is necessary and justified.
									(2)Determination that consolidation is
				necessary and justified
									(A)In generalA senior procurement executive or Chief
				Acquisition Officer may determine that an acquisition strategy involving a
				consolidation of contract requirements is necessary and justified for the
				purposes of paragraph (1)(C) if the benefits of the acquisition strategy
				substantially exceed the benefits of each of the possible alternative
				contracting approaches identified under paragraph (1)(B).
									(B)Savings in administrative or personnel
				costsFor purposes of
				subparagraph (A), savings in administrative or personnel costs alone do not
				constitute a sufficient justification for a consolidation of contract
				requirements in a procurement unless the expected total amount of the cost
				savings, as determined by the senior procurement executive or Chief Acquisition
				Officer, is substantial in relation to the total cost of the
				procurement.
									(3)Benefits to be consideredThe benefits considered for the purposes of
				paragraphs (1) and (2) may include cost and, regardless of whether quantifiable
				in dollar amounts—
									(A)quality;
									(B)acquisition cycle;
									(C)terms and conditions; and
									(D)any other
				benefit.
									.
				103.Small business teams pilot program
				(a)DefinitionsIn this section—
					(1)the term Center means the
			 Center for Small Business Teaming established under subsection (b); and
					(2)the term eligible organization
			 means a well-established national organization for small business concerns with
			 the capacity to provide assistance to small business concerns (which may be
			 provided with the assistance of the Center) relating to—
						(A)customer relations and outreach;
						(B)submitting bids and proposals;
						(C)team relations and outreach; and
						(D)performance measurement and quality
			 assurance.
						(b)EstablishmentThe Administrator shall establish a Center
			 for Small Business Teaming within the Administration to carry out a pilot
			 program for teaming and joint ventures involving small business
			 concerns.
				(c)GrantsThe Center may make grants to eligible
			 organizations to assemble teams of small business concerns to compete for
			 larger procurement contracts.
				(d)Contracting opportunities
					(1)In generalThe Center shall work with eligible
			 organizations receiving a grant under this section to identify appropriate
			 contracting opportunities for teams or joint ventures of small business
			 concerns.
					(2)Restricted competitionA contracting officer of a Federal agency
			 may restrict competition for any contract for the procurement of goods or
			 services by the Federal agency to teams or joint ventures of small business
			 concerns if determined appropriate by the contracting officer.
					(e)TerminationThe authorities under this section shall
			 terminate 5 years after the date of enactment of this Act.
				(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for grants by the Center under subsection (c)
			 $5,000,000 for each of fiscal years 2010 through 2015.
				IISubcontracting integrity
			201.GAO recommendations on subcontracting
			 misrepresentationsSection 8
			 of the Small Business Act (15 U.S.C. 637) is amended by adding at the end the
			 following:
				
					(o)Prevention of misrepresentations in
				subcontracting; implementation of recommendations of Comptroller
				General
						(1)Statement of policyIt is the policy of Congress that the
				recommendations of the Comptroller General of the United States in Report No.
				05–459, concerning oversight improvements necessary to ensure maximum
				practicable participation by small business concerns in subcontracting, shall
				be implemented Government-wide, to the maximum extent possible.
						(2)Contractor complianceCompliance of Federal prime contractors
				with subcontracting plans relating to small business concerns shall be
				evaluated as a percentage of obligated prime contract dollars and as a
				percentage of subcontracts awarded.
						(3)Issuance of agency policiesNot later than 180 days after the date of
				enactment of this subsection, the head of each Federal agency shall issue a
				policy on subcontracting compliance relating to small business concerns,
				including assignment of compliance responsibilities between contracting
				offices, small business offices, and program offices and periodic oversight and
				review
				activities.
						.
			202.Small business subcontracting
			 improvementsSection 8(d)(6)
			 of the Small Business Act (15 U.S.C. 637(d)(6)) is amended—
				(1)in subparagraph (E), by striking
			 and at the end;
				(2)in subparagraph (F), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end, the following:
					
						(G)a certification that the offeror or bidder
				will acquire articles, equipment, supplies, services, or materials, or obtain
				the performance of construction work from the small business concerns used in
				preparing and submitting to the contracting agency the bid or proposal, in the
				same amount and quality used in preparing and submitting the bid or proposal,
				unless the small business concerns are no longer in business or can no longer
				meet the quality, quantity, or delivery
				date.
						.
				IIIAcquisition process
			301.Reservation of prime contract awards for
			 small businessesSection 15 of
			 the Small Business Act (15 U.S.C. 644), as amended by this Act, is amended by
			 adding at the end the following:
				
					(r)Government-Wide acquisition
				contractsNot later than 180
				days after the date of enactment of this subsection, the Administrator for
				Federal Procurement Policy and the Administrator shall jointly, by regulation,
				establish criteria for Federal agencies for—
						(1)setting aside part or parts of a multiple
				award contract (as defined in section 44), Federal supply schedule contracts,
				and other Government-wide acquisition contracts for small business concerns,
				including the subcategories of small business concerns identified in subsection
				(g)(2);
						(2)setting aside orders placed against
				multiple award contracts, Federal supply schedule contracts, and other
				Government-wide acquisition contracts for small business concerns, including
				the subcategories of small business concerns identified in subsection (g)(2);
				and
						(3)reserving 1 or more contract awards for
				small business concerns under full and open multiple award procurements,
				including the subcategories of small business concerns identified in subsection
				(g)(2).
						.
			302.Micro-purchase guidelinesNot later than 1 year after the date of
			 enactment of this Act, the Controller of the Office of Federal Financial
			 Management shall issue guidelines regarding the analysis of purchase card
			 expenditures to identify opportunities for achieving and accurately measuring
			 fair participation of small business concerns in purchases in an amount not in
			 excess of the micro-purchase threshold, as defined in section 32 of the Office
			 of Federal Procurement Policy Act (41 U.S.C. 428) (in this section referred to
			 as micro-purchases), consistent with the national policy on
			 small business participation in Federal procurements set forth in sections 2(a)
			 and 15(g) of the Small Business Act (15 U.S.C. 631(a) and 644(g)), and
			 dissemination of best practices for participation of small business concerns in
			 micro-purchases.
			303.Agency accountabilitySection 15(g)(2) of the
			 Small Business Act (15 U.S.C.
			 644(g)(2)) is amended—
				(1)by inserting (A) after
			 (2);
				(2)by striking “Goals established” and
			 inserting the following:
					
						(B)Goals
				established
						;
				(3)by striking Whenever and
			 inserting the following:
					
						(C)Whenever
						;
				(4)by striking For the purpose
			 of and inserting the following:
					
						(D)For the purpose
				of
						;
				(5)by striking The head of each Federal
			 agency, in attempting to attain such participation and inserting the
			 following:
					
						(E)The head of each Federal agency, in
				attempting to attain the participation described in subparagraph
				(D)
						.
				(6)in subparagraph (E), as so
			 designated—
					(A)by striking (A) contracts
			 and inserting (i) contracts; and
					(B)by striking (B) contracts
			 and inserting (ii) contracts; and
					(7)by adding at the end the following:
					
						(F)(i)Each procurement employee or program
				manager described in clause (ii)—
								(I)shall communicate to the subordinates of
				the procurement employee or program manager the importance of achieving small
				business goals; and
								(II)shall have as a significant factor in the
				annual performance evaluation of the procurement employee or program manager,
				where appropriate, the success of that procurement employee or program manager
				in small business utilization, in accordance with the goals established under
				this subsection.
								(ii)A procurement employee or program manager
				described in this clause is a senior procurement executive, senior program
				manager, or Director of Small and Disadvantaged Business Utilization of a
				Federal agency having contracting
				authority.
							.
				304.Payment of subcontractorsSection 8(d) of the Small Business Act (15
			 U.S.C. 637(d)) is amended by adding at the end the following:
				
					(11)Payment of subcontractors
						(A)DefinitionIn this paragraph, the term covered
				contract means a contract relating to which a prime contractor is
				required to develop a subcontracting plan under paragraph (4) or (5).
						(B)Notice
							(i)In generalA prime contractor for a covered contract
				shall notify in writing the contracting officer for the covered contract if the
				prime contractor pays a reduced price to a subcontractor for goods and services
				upon completion of the responsibilities of the subcontractor or the payment to
				a subcontractor is more than 90 days past due for goods or services provided
				for the covered contract for which—
								(I)the Federal agency has paid the prime
				contractor; or
								(II)the prime contractor has submitted a
				request for payment to the Federal agency.
								(ii)ContentsA prime contractor shall include the reason
				for the reduction in a payment to or failure to pay a subcontractor in any
				notice made under clause (i).
							(iii)Public availabilityThe head of each Federal agency shall,
				after redacting information identifying any subcontractor, make publicly
				available any notice made under clause (i).
							(C)PerformanceA contracting officer for a covered
				contract shall consider the failure by a prime contractor to make a full or
				timely payment to a subcontractor in evaluating the performance of the prime
				contractor.
						(D)Control of fundsA contracting officer for a covered
				contract may restrict the authority of a prime contractor that has a history of
				untimely payment of subcontractors (as determined by the contracting officer)
				to make expenditures under or control payment of subcontractors for a covered
				contract.
						.
			305.Repeal of Small Business Competitiveness
			 Demonstration Program
				(a)In generalThe Business Opportunity Development Reform
			 Act of 1988 (Public Law 100–656) is amended by striking title VII (15 U.S.C.
			 644 note).
				(b)Effective date and
			 applicabilityThe amendment
			 made by this section—
					(1)shall take effect on the date of enactment
			 of this Act; and
					(2)apply to the first full fiscal year after
			 the date of enactment of this Act.
					IVSmall business size and status
			 integrity
			401.Policy and presumptionsSection 3 of the Small Business Act (15
			 U.S.C. 632) is amended by adding at the end the following:
				
					(t)Presumption
						(1)In generalIn every contract, subcontract, cooperative
				agreement, cooperative research and development agreement, or grant which is
				set aside, reserved, or otherwise classified as intended for award to small
				business concerns, there shall be a presumption of loss to the United States
				based on the total amount expended on the contract, subcontract, cooperative
				agreement, cooperative research and development agreement, or grant whenever it
				is established that a business concern other than a small business concern
				willfully sought and received the award by misrepresentation.
						(2)Deemed certificationsThe following actions shall be deemed
				affirmative, willful, and intentional certifications of small business size and
				status:
							(A)Submission of a bid or proposal for a
				Federal grant, contract, subcontract, cooperative agreement, or cooperative
				research and development agreement reserved, set aside, or otherwise classified
				as intended for award to small business concerns.
							(B)Submission of a bid or proposal for a
				Federal grant, contract, subcontract, cooperative agreement, or cooperative
				research and development agreement which in any way encourages a Federal agency
				to classify the bid or proposal, if awarded, as an award to a small business
				concern.
							(C)Registration on any Federal electronic
				database for the purpose of being considered for award of a Federal grant,
				contract, subcontract, cooperative agreement, or cooperative research
				agreement, as a small business concern.
							(3)Certification by signature of responsible
				official
							(A)In generalEach solicitation, bid, or application for
				a Federal contract, subcontract, or grant shall contain a certification
				concerning the small business size and status of a business concern seeking the
				Federal contract, subcontract, or grant.
							(B)Content of certificationsA certification that a business concern
				qualifies as a small business concern of the exact size and status claimed by
				the business concern for purposes of bidding on a Federal contract or
				subcontract, or applying for a Federal grant, shall contain the signature of a
				director, officer, or counsel on the same page on which the certification is
				contained.
							(4)RegulationsThe Administrator shall promulgate
				regulations to provide adequate protections to individuals and business
				concerns from liability under this subsection in cases of unintentional errors,
				technical malfunctions, and other similar
				situations.
						.
			402.Annual certificationSection 3 of the Small Business Act (15
			 U.S.C. 632), as amended by this Act, is amended by adding at the end the
			 following:
				
					(u)Annual certification
						(1)In generalEach business certified as a small business
				concern under this Act shall annually certify its small business size and, if
				appropriate, its small business status, by means of a confirming entry on the
				ORCA database of the Administration, or any successor thereto.
						(2)RegulationsNot later than 1 year after the date of
				enactment of this subsection, the Administrator, in consultation with the
				Inspector General and the Chief Counsel for Advocacy of the Administration,
				shall promulgate regulations to ensure that—
							(A)no business concern continues to be
				certified as a small business concern on the ORCA database of the
				Administration, or any successor thereto, without fulfilling the requirements
				for annual certification under this subsection; and
							(B)the requirements of this subsection are
				implemented in a manner presenting the least possible regulatory burden on
				small business concerns.
							(3)Determination of size statusThe small business size or status of a
				business concern shall be determined at the time of the award of a
				Federal—
							(A)contract, except that, in the case of
				interagency multiple award contracts (as defined in section 44), small business
				size or status shall be determined annually, except for purposes of the award
				of each task or delivery order set aside or reserved for small business
				concerns;
							(B)subcontract;
							(C)grant;
							(D)cooperative agreement; or
							(E)cooperative research and development
				agreement.
							.
			403.Training for contracting and enforcement
			 personnel
				(a)In generalNot later than 1 year after the date of
			 enactment of this Act, the Federal Acquisition Institute, in consultation with
			 the Administrator for Federal Procurement Policy, shall develop courses
			 concerning proper classification of business concerns and small business size
			 and status for purposes of Federal contracts, subcontracts, grants, cooperative
			 agreements, and cooperative research and development agreements.
				(b)Policy on prosecutions of small business
			 size and status fraudSection
			 3 of the Small Business Act (15 U.S.C. 632), as amended by this Act, is amended
			 by adding at the end the following:
					
						(v)Policy on prosecutions of small business
				size and status fraudNot
				later than 1 year after the date of enactment of this subsection, the head of
				each relevant Federal agency and the Inspector General of the Administration
				shall issue a Government-wide policy on prosecution of small business size and
				status
				fraud.
						.
				404.Updated size standardsNot later than 1 year after the date of
			 enactment of this Act, and every 5 years thereafter, the Administrator
			 shall—
				(1)conduct a detailed review of the size
			 standards for small business concerns established under section 3(a)(2) of the
			 Small Business Act (15 U.S.C. 632(a)(2));
				(2)make appropriate adjustments to size
			 standards under that section to reflect market conditions; and
				(3)make publically available information
			 regarding—
					(A)the factors evaluated as part of the review
			 conducted under paragraph (1); and
					(B)the criteria used for any revised size
			 standards promulgated under paragraph (2).
					405.Study and report on the mentor-protege
			 program
				(a)In generalThe Comptroller General of the United
			 States shall conduct a study of the mentor-protege program of the
			 Administration for small business concerns participating in programs under
			 section 8(a) of the Small Business Act (15 U.S.C. 637(a)), and other
			 relationships and strategic alliances pairing a larger business and a small
			 business concern partner to gain access to Federal Government contracts, to
			 determine whether the programs and relationships are effectively supporting the
			 goal of increasing the participation of small business concerns in Government
			 contracting.
				(b)Matters To Be studiedThe study conducted under this section
			 shall include—
					(1)a review of a broad cross-section of
			 industries; and
					(2)an evaluation of—
						(A)how each Federal agency carrying out a
			 program described in subsection (a) administers and monitors the
			 program;
						(B)whether there are systems in place to
			 ensure that the mentor-protege relationship, or similar affiliation, promotes
			 real gain to the protege, and is not just a mechanism to enable participants
			 that would not otherwise qualify under section 8(a) of the Small Business Act
			 (15 U.S.C. 637(a)) to receive contracts under that section; and
						(C)the degree to which protege businesses
			 become able to compete for Federal contracts without the assistance of a
			 mentor.
						(c)Report to CongressNot later than 180 days after the date of
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report on the results of the study
			 conducted under this section.
				
	
		1.Short titleThis Act may be cited as the
			 Small Business Contracting
			 Revitalization Act of 2010.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Contract
				bundling
				Sec. 101. Leadership and oversight.
				Sec. 102. Consolidation of contract
				requirements.
				Sec. 103. Small business teams pilot
				program.
				TITLE II—Subcontracting
				integrity
				Sec. 201. GAO recommendations on subcontracting
				misrepresentations.
				Sec. 202. Small business subcontracting
				improvements.
				TITLE III—Acquisition
				process
				Sec. 301. Reservation of prime contract awards
				for small businesses.
				Sec. 302. Micro-purchase
				guidelines.
				Sec. 303. Agency accountability.
				Sec. 304. Payment of
				subcontractors.
				Sec. 305. Repeal of Small Business
				Competitiveness Demonstration Program.
				TITLE IV—Small business size and
				status integrity
				Sec. 401. Policy and presumptions.
				Sec. 402. Annual certification.
				Sec. 403. Training for contracting and
				enforcement personnel.
				Sec. 404. Updated size standards.
				Sec. 405. Study and report on the
				mentor-protege program.
				Sec. 406. Policy on support of competitive
				enterprise system.
				Sec. 407. Contracting goals
				reports.
			
		3.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively; and
			(2)the term small
			 business concern has the meaning given that term under section 3 of the
			 Small Business Act (15 U.S.C. 632).
			IContract
			 bundling
			101.Leadership and
			 oversight
				(a)In
			 generalSection 15 of the
			 Small Business Act (15 U.S.C. 644) is amended by adding at the end the
			 following:
					
						(q)Bundling Accountability
				Measures
							(1)Teaming
				requirementsEach Federal
				agency shall include in each solicitation for any contract award above the
				substantial bundling threshold of the Federal agency a provision soliciting
				bids by teams and joint ventures of small business concerns.
							(2)Agency Policies on
				Reduction of Contract BundlingThe head of each Federal agency
				shall—
								(A)not later than 180 days after the date of
				enactment of this subsection, publish on the website of the Federal agency the
				policy of the Federal agency regarding contracting bundling and consolidation,
				including regarding the solicitation of teaming and joint ventures under
				paragraph (1); and
								(B)not later than 30 days after the date on
				which the head of the Federal agency submits data certifications to the
				Administrator for Federal Procurement Policy, publish on the website of the
				Federal agency a list and rationale for any bundled contract for which the
				Federal agency solicited bids or that was awarded by the Federal agency.
								(3)ReportingNot later than 90
				days after the date of enactment of this subsection, and every 3 years
				thereafter, the Area Directors for Government Contracting of the Administration
				shall submit to the Committee on Small Business and Entrepreneurship of the
				Senate and the Committee on Small Business of the House of Representatives a
				report regarding procurement center representatives and commercial market
				representatives, which shall—
								(A)identify each area for
				which the Administration has assigned a procurement center representative or a
				commercial market representative;
								(B)explain why the
				Administration selected the areas identified under subparagraph (A); and
								(C)describe the activities
				performed by procurement center representatives and commercial market
				representatives.
								.
				(b)Technical
			 correctionSection 15(g) of the Small Business Act (15 U.S.C.
			 644(g)) is amended by striking Administrator of the Office of Federal
			 Procurement Policy each place it appears and inserting
			 Administrator for Federal Procurement Policy.
				(c)Report
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to Congress
			 a report regarding the procurement center representative program of the
			 Administration.
					(2)ContentsThe
			 report submitted under paragraph (1) shall—
						(A)address ways to improve
			 the effectiveness of the procurement center representative program in helping
			 small business concerns obtain Federal contracts;
						(B)evaluate the
			 effectiveness of procurement center representatives and commercial marketing
			 representatives; and
						(C)include recommendations,
			 if any, on how to improve the procurement center representative program.
						(d)Electronic procurement
			 center representativeNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall implement an electronic
			 procurement center representative program.
				102.Consolidation of
			 contract requirementsThe
			 Small Business Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section 44 as section 45;
			 and
				(2)by inserting after section 43 the
			 following:
					
						44.Consolidation of
				contract requirements
							(a)DefinitionsIn
				this section—
								(1)the term Chief
				Acquisition Officer means the employee of a Federal agency designated as
				the Chief Acquisition Officer for the Federal agency under section 16(a) of the
				Office of Federal Procurement Policy Act (41 U.S.C. 414(a));
								(2)the term
				consolidation of contract requirements, with respect to contract
				requirements of a Federal agency, means a use of a solicitation to obtain
				offers for a single contract or a multiple award contract to satisfy 2 or more
				requirements of the Federal agency for goods or services that have been, are
				being, or will be provided to, or will be performed for or would typically be
				performed for, the Federal agency under 2 or more separate contracts lower in
				cost than the total cost of the contract for which the offers are
				solicited;
								(3)the term multiple
				award contract means—
									(A)a multiple award task
				order contract or delivery order contract that is entered into under the
				authority of sections 303H through 303K of the Federal Property and
				Administrative Services Act of 1949 (41 U.S.C. 253h through 253k); and
									(B)any other indefinite
				delivery, indefinite quantity contract that is entered into by the head of a
				Federal agency with 2 or more sources pursuant to the same solicitation;
				and
									(4)the term senior
				procurement executive means an official designated under section 16(c)
				of the Office of Federal Procurement Policy Act (41 U.S.C. 414(c)) as the
				senior procurement executive for a Federal agency.
								(b)PolicyThe
				head of each Federal agency shall ensure that the decisions made by the Federal
				agency regarding consolidation of contract requirements of the Federal agency
				are made with a view to providing small business concerns with appropriate
				opportunities to participate as prime contractors and subcontractors in the
				procurements of the Federal agency.
							(c)Limitation on use of
				acquisition strategies involving consolidation
								(1)In
				generalThe head of a Federal agency may not carry out an
				acquisition strategy that includes a consolidation of contract requirements of
				the Federal agency with a total value of more than $2,000,000, unless the
				senior procurement executive or Chief Acquisition Officer for the Federal
				agency, before carrying out the acquisition strategy—
									(A)conducts market
				research;
									(B)identifies any
				alternative contracting approaches that would involve a lesser degree of
				consolidation of contract requirements;
									(C)makes a written
				determination that the consolidation of contract requirements is necessary and
				justified;
									(D)identifies any negative
				impact by the acquisition strategy on contracting with small business concerns;
				and
									(E)certifies that the
				acquisition strategy fulfills the small business contracting goals of the
				Federal agency.
									(2)Determination that
				consolidation is necessary and justified
									(A)In
				generalA senior procurement executive or Chief Acquisition
				Officer may determine that an acquisition strategy involving a consolidation of
				contract requirements is necessary and justified for the purposes of paragraph
				(1)(C) if the benefits of the acquisition strategy substantially exceed the
				benefits of each of the possible alternative contracting approaches identified
				under paragraph (1)(B).
									(B)Savings in
				administrative or personnel costsFor purposes of subparagraph
				(A), savings in administrative or personnel costs alone do not constitute a
				sufficient justification for a consolidation of contract requirements in a
				procurement unless the expected total amount of the cost savings, as determined
				by the senior procurement executive or Chief Acquisition Officer, is
				substantial in relation to the total cost of the procurement.
									(3)Benefits to be
				consideredThe benefits considered for the purposes of paragraphs
				(1) and (2) may include cost and, regardless of whether quantifiable in dollar
				amounts—
									(A)quality;
									(B)acquisition cycle;
									(C)terms and conditions;
				and
									(D)any other
				benefit.
									.
				103.Small business teams
			 pilot program
				(a)DefinitionsIn
			 this section—
					(1)the term
			 Center means the Center for Small Business Teaming established
			 under subsection (b); and
					(2)the term eligible
			 organization means a well-established national organization for small
			 business concerns with the capacity to provide assistance to small business
			 concerns (which may be provided with the assistance of the Center) relating
			 to—
						(A)customer relations and
			 outreach;
						(B)submitting bids and
			 proposals;
						(C)team relations and
			 outreach; and
						(D)performance measurement
			 and quality assurance.
						(b)EstablishmentThe
			 Administrator shall establish a Center for Small Business Teaming within the
			 Administration to carry out a pilot program for teaming and joint ventures
			 involving small business concerns.
				(c)GrantsThe
			 Center may make grants to eligible organizations to assemble teams of small
			 business concerns to compete for larger procurement contracts.
				(d)Contracting
			 opportunities
					(1)In
			 generalThe Center shall work with eligible organizations
			 receiving a grant under this section to identify appropriate contracting
			 opportunities for teams or joint ventures of small business concerns.
					(2)Restricted
			 competitionA contracting officer of a Federal agency may
			 restrict competition for any contract for the procurement of goods or services
			 by the Federal agency to teams or joint ventures of small business concerns if
			 determined appropriate by the contracting officer.
					(e)TerminationThe
			 authorities under this section shall terminate 5 years after the date of
			 enactment of this Act.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated for grants
			 by the Center under subsection (c) $5,000,000 for each of fiscal years 2010
			 through 2015.
				IISubcontracting
			 integrity
			201.GAO recommendations on
			 subcontracting misrepresentationsSection 8 of the Small Business Act (15
			 U.S.C. 637) is amended by adding at the end the following:
				
					(o)Prevention of
				misrepresentations in subcontracting; implementation of recommendations of
				Comptroller General
						(1)Statement of
				policyIt is the policy of Congress that the recommendations of
				the Comptroller General of the United States in Report No. 05–459, concerning
				oversight improvements necessary to ensure maximum practicable participation by
				small business concerns in subcontracting, shall be implemented
				Government-wide, to the maximum extent possible.
						(2)Contractor
				complianceCompliance of Federal prime contractors with
				subcontracting plans relating to small business concerns shall be evaluated as
				a percentage of obligated prime contract dollars and as a percentage of
				subcontracts awarded.
						(3)Issuance of agency
				policiesNot later than 180
				days after the date of enactment of this subsection, the head of each Federal
				agency shall issue a policy on subcontracting compliance relating to small
				business concerns, including assignment of compliance responsibilities between
				contracting offices, small business offices, and program offices and periodic
				oversight and review
				activities.
						.
			202.Small business
			 subcontracting improvementsSection 8(d)(6) of the Small Business Act
			 (15 U.S.C. 637(d)(6)) is amended—
				(1)in subparagraph (E), by
			 striking and at the end;
				(2)in subparagraph (F), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the end, the
			 following:
					
						(G)a certification that the
				offeror or bidder will acquire articles, equipment, supplies, services, or
				materials, or obtain the performance of construction work from the small
				business concerns used in preparing and submitting to the contracting agency
				the bid or proposal, in the same amount and quality used in preparing and
				submitting the bid or proposal, unless the small business concerns are no
				longer in business or can no longer meet the quality, quantity, or delivery
				date.
						.
				IIIAcquisition
			 process
			301.Reservation of prime
			 contract awards for small businessesSection 15 of the Small Business Act (15
			 U.S.C. 644), as amended by this Act, is amended by adding at the end the
			 following:
				
					(r)Government-wide
				acquisition contractsNot later than 180 days after the date of
				enactment of this subsection, the Administrator for Federal Procurement Policy,
				in consultation with the Administrator, shall, by regulation, establish
				criteria for Federal agencies for—
						(1)setting aside part or
				parts of a multiple award contract (as defined in section 44), Federal supply
				schedule contracts, and other Government-wide acquisition contracts for small
				business concerns, including the subcategories of small business concerns
				identified in subsection (g)(2);
						(2)setting aside orders
				placed against multiple award contracts, Federal supply schedule contracts, and
				other Government-wide acquisition contracts for small business concerns,
				including the subcategories of small business concerns identified in subsection
				(g)(2); and
						(3)reserving 1 or more
				contract awards for small business concerns under full and open multiple award
				procurements, including the subcategories of small business concerns identified
				in subsection (g)(2).
						(s)Protecting individual
				small business contract opportunitiesFor each fiscal year, the
				head of a Federal agency shall award through competition restricted to small
				business concerns contracts in a total number and amount equal to the total
				number and amount of contracts not awarded through competition restricted to
				small business concerns because—
						(1)the small business
				concern that is the prime contractor for the contract merged with or was
				acquired by a business concern that is not a small business concern; or
						(2)the Federal agency
				awarded the contract through full and open competition for the purposes of a
				follow-on
				contract.
						.
			302.Micro-purchase
			 guidelinesNot later than 1
			 year after the date of enactment of this Act, the Director of the Office of
			 Management and Budget shall issue guidelines regarding the analysis of purchase
			 card expenditures to identify opportunities for achieving and accurately
			 measuring fair participation of small business concerns in purchases in an
			 amount not in excess of the micro-purchase threshold, as defined in section 32
			 of the Office of Federal Procurement Policy Act (41 U.S.C. 428) (in this
			 section referred to as micro-purchases), consistent with the
			 national policy on small business participation in Federal procurements set
			 forth in sections 2(a) and 15(g) of the Small Business Act (15 U.S.C. 631(a)
			 and 644(g)), and dissemination of best practices for participation of small
			 business concerns in micro-purchases.
			303.Agency
			 accountabilitySection
			 15(g)(2) of the Small Business Act (15
			 U.S.C. 644(g)(2)) is amended—
				(1)by inserting
			 (A) after (2);
				(2)by striking “Goals
			 established” and inserting the following:
					
						(B)Goals
				established
						;
				(3)by striking
			 Whenever and inserting the following:
					
						(C)Whenever
						;
				(4)by striking For
			 the purpose of and inserting the following:
					
						(D)For the purpose
				of
						;
				(5)by striking The
			 head of each Federal agency, in attempting to attain such participation
			 and inserting the following:
					
						(E)The head of each Federal
				agency, in attempting to attain the participation described in subparagraph
				(D)
						.
				(6)in subparagraph (E), as
			 so designated—
					(A)by striking (A)
			 contracts and inserting (i) contracts; and
					(B)by striking (B)
			 contracts and inserting (ii) contracts; and
					(7)by adding at the end the
			 following:
					
						(F)(i)Each procurement
				employee or program manager described in clause (ii)—
								(I)shall communicate to the
				subordinates of the procurement employee or program manager the importance of
				achieving small business goals; and
								(II)shall have as a
				significant factor in the annual performance evaluation of the procurement
				employee or program manager, where appropriate, the success of that procurement
				employee or program manager in small business utilization, in accordance with
				the goals established under this subsection.
								(ii)A procurement employee
				or program manager described in this clause is a senior procurement executive,
				senior program manager, or Director of Small and Disadvantaged Business
				Utilization of a Federal agency having contracting
				authority.
							.
				304.Payment of
			 subcontractorsSection 8(d) of
			 the Small Business Act (15 U.S.C. 637(d)) is amended by adding at the end the
			 following:
				
					(11)Payment of
				subcontractors
						(A)DefinitionIn
				this paragraph, the term covered contract means a contract
				relating to which a prime contractor is required to develop a subcontracting
				plan under paragraph (4) or (5).
						(B)Notice
							(i)In
				generalA prime contractor for a covered contract shall pay a
				small business as quickly as possible after the date on which proper
				documentation is received according to the contract terms and before the
				payment due date. A prime contractor for a covered contract shall notify in
				writing the contracting officer for the covered contract if the prime
				contractor pays a reduced price to a subcontractor for goods and services upon
				completion of the responsibilities of the subcontractor or the payment to a
				subcontractor is more than 90 days past due for goods or services provided for
				the covered contract for which—
								(I)the Federal agency has
				paid the prime contractor; or
								(II)the prime contractor has
				submitted a request for payment to the Federal agency.
								(ii)ContentsA
				prime contractor shall include the reason for the reduction in a payment to or
				failure to pay a subcontractor in any notice made under clause (i).
							(iii)Public
				availabilityThe head of each Federal agency shall, after
				redacting information identifying any subcontractor, make publicly available
				any notice made under clause (i).
							(C)PerformanceA
				contracting officer for a covered contract shall consider the failure by a
				prime contractor to make a full or timely payment to a subcontractor in
				evaluating the performance of the prime contractor.
						(D)Control of
				fundsA contracting officer for a covered contract may restrict
				the authority of a prime contractor that has a history of untimely payment of
				subcontractors (as determined by the contracting officer) to make expenditures
				under or control payment of subcontractors for a covered
				contract.
						.
			305.Repeal of Small
			 Business Competitiveness Demonstration Program
				(a)In
			 generalThe Business Opportunity Development Reform Act of 1988
			 (Public Law 100–656) is amended by striking title VII (15 U.S.C. 644
			 note).
				(b)Effective date and
			 applicabilityThe amendment made by this section—
					(1)shall take effect on the
			 date of enactment of this Act; and
					(2)apply to the first full
			 fiscal year after the date of enactment of this Act.
					IVSmall business size and
			 status integrity
			401.Policy and
			 presumptionsSection 3 of the
			 Small Business Act (15 U.S.C. 632) is amended by adding at the end the
			 following:
				
					(t)Presumption
						(1)In
				generalIn every contract, subcontract, cooperative agreement,
				cooperative research and development agreement, or grant which is set aside,
				reserved, or otherwise classified as intended for award to small business
				concerns, there shall be a presumption of loss to the United States based on
				the total amount expended on the contract, subcontract, cooperative agreement,
				cooperative research and development agreement, or grant whenever it is
				established that a business concern other than a small business concern
				willfully sought and received the award by misrepresentation.
						(2)Deemed
				certificationsThe following actions shall be deemed affirmative,
				willful, and intentional certifications of small business size and
				status:
							(A)Submission of a bid or
				proposal for a Federal grant, contract, subcontract, cooperative agreement, or
				cooperative research and development agreement reserved, set aside, or
				otherwise classified as intended for award to small business concerns.
							(B)Submission of a bid or
				proposal for a Federal grant, contract, subcontract, cooperative agreement, or
				cooperative research and development agreement which in any way encourages a
				Federal agency to classify the bid or proposal, if awarded, as an award to a
				small business concern.
							(C)Registration on any
				Federal electronic database for the purpose of being considered for award of a
				Federal grant, contract, subcontract, cooperative agreement, or cooperative
				research agreement, as a small business concern.
							(3)Certification by
				signature of responsible official
							(A)In
				generalEach solicitation, bid, or application for a Federal
				contract, subcontract, or grant shall contain a certification concerning the
				small business size and status of a business concern seeking the Federal
				contract, subcontract, or grant.
							(B)Content of
				certificationsA certification that a business concern qualifies
				as a small business concern of the exact size and status claimed by the
				business concern for purposes of bidding on a Federal contract or subcontract,
				or applying for a Federal grant, shall contain the signature of a director,
				officer, or counsel on the same page on which the certification is
				contained.
							(4)RegulationsThe
				Administrator shall promulgate regulations to provide adequate protections to
				individuals and business concerns from liability under this subsection in cases
				of unintentional errors, technical malfunctions, and other similar
				situations.
						.
			402.Annual
			 certificationSection 3 of the
			 Small Business Act (15 U.S.C. 632), as amended by this Act, is amended by
			 adding at the end the following:
				
					(u)Annual
				certification
						(1)In
				generalEach business certified as a small business concern under
				this Act shall annually certify its small business size and, if appropriate,
				its small business status, by means of a confirming entry on the ORCA database
				of the Administration, or any successor thereto.
						(2)RegulationsNot
				later than 1 year after the date of enactment of this subsection, the
				Administrator, in consultation with the Inspector General and the Chief Counsel
				for Advocacy of the Administration, shall promulgate regulations to ensure
				that—
							(A)no business concern
				continues to be certified as a small business concern on the ORCA database of
				the Administration, or any successor thereto, without fulfilling the
				requirements for annual certification under this subsection; and
							(B)the requirements of this
				subsection are implemented in a manner presenting the least possible regulatory
				burden on small business concerns.
							(3)Determination of size
				statusThe small business size or status of a business concern
				shall be determined at the time of the award of a Federal—
							(A)contract, except that, in
				the case of interagency multiple award contracts (as defined in section 44),
				small business size or status shall be determined annually, except for purposes
				of the award of each task or delivery order set aside or reserved for small
				business concerns;
							(B)subcontract;
							(C)grant;
							(D)cooperative agreement;
				or
							(E)cooperative research and
				development
				agreement.
							.
			403.Training for
			 contracting and enforcement personnel
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Federal Acquisition Institute, in consultation with the Administrator
			 for Federal Procurement Policy, shall develop courses for acquisition personnel
			 concerning proper classification of business concerns and small business size
			 and status for purposes of Federal contracts, subcontracts, grants, cooperative
			 agreements, and cooperative research and development agreements.
				(b)Policy on prosecutions
			 of small business size and status fraudSection 3 of the Small
			 Business Act (15 U.S.C. 632), as amended by this Act, is amended by adding at
			 the end the following:
					
						(v)Policy on prosecutions
				of small business size and status fraudNot later than 1 year
				after the date of enactment of this subsection, the head of each relevant
				Federal agency and the Inspector General of the Administration shall issue a
				Government-wide policy on prosecution of small business size and status
				fraud.
						.
				404.Updated size
			 standards
				(a)In
			 generalThe Administrator
			 shall—
					(1)once every 5 years, conduct a detailed
			 review of the size standards for small business concerns established under
			 section 3(a)(2) of the Small Business Act (15 U.S.C. 632(a)(2));
					(2)after each review under
			 paragraph (1) make appropriate adjustments to size standards under that section
			 to reflect market conditions; and
					(3)make publically available
			 information regarding—
						(A)the factors evaluated as
			 part of each review conducted under paragraph (1); and
						(B)the criteria used for any
			 revised size standards promulgated under paragraph (2).
						(b)RulesNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall promulgate rules for conducting the reviews required under subsection
			 (a).
				405.Study and report on
			 the mentor-protege program
				(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of the mentor-protege program of the Administration for small
			 business concerns participating in programs under section 8(a) of the Small
			 Business Act (15 U.S.C. 637(a)), and other relationships and strategic
			 alliances pairing a larger business and a small business concern partner to
			 gain access to Federal Government contracts, to determine whether the programs
			 and relationships are effectively supporting the goal of increasing the
			 participation of small business concerns in Government contracting.
				(b)Matters To Be
			 studiedThe study conducted under this section shall
			 include—
					(1)a review of a broad
			 cross-section of industries; and
					(2)an evaluation of—
						(A)how each Federal agency
			 carrying out a program described in subsection (a) administers and monitors the
			 program;
						(B)whether there are systems
			 in place to ensure that the mentor-protege relationship, or similar
			 affiliation, promotes real gain to the protege, and is not just a mechanism to
			 enable participants that would not otherwise qualify under section 8(a) of the
			 Small Business Act (15 U.S.C. 637(a)) to receive contracts under that section;
			 and
						(C)the degree to which
			 protege businesses become able to compete for Federal contracts without the
			 assistance of a mentor.
						(c)Report to
			 CongressNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General shall submit to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives a report on the results of the study conducted
			 under this section.
				406.Policy on support of
			 competitive enterprise system
				(a)FindingCongress
			 finds that the competitive enterprise system, including small business
			 concerns, is—
					(1)characterized by
			 individual freedom and initiative; and
					(2)the primary source of
			 economic strength of the United States.
					(b)PolicySection
			 2 of the Small Business Act (15 U.S.C. 631) is amended by adding at the end the
			 following:
					
						(k)Policy on support of
				competitive enterprise systemIt is the declared policy of
				Congress that the Federal Government—
							(1)should support the
				competitive enterprise system of the United States, including small business
				concerns;
							(2)should not compete with
				the citizens of the United States;
							(3)should rely on commercial
				sources to supply the products and services required by the Federal Government;
				and
							(4)should avoid starting or
				carrying out any activity that provides a product or service that can be
				procured more effectively and efficiently from a nongovernmental
				source.
							.
				407.Contracting goals
			 reportsSection 15(h)(2) of
			 the Small Business Act (15 U.S.C. 644(h)(2)) is amended by striking
			 submit them and all that follows through the
			 following: and inserting submit to the President and the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives the compilation and
			 analysis, which shall include the following:.
			408.Surety
			 bondsSection 508(f) of
			 division A of the American Recovery and Reinvestment Act of 2009 (15 U.S.C.
			 694a note) is repealed.
			
	
		September 29, 2010
		Reported with an amendment
	
